DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 21 February 2020 which is a national stage entry of PCT/KR2018/009571, dated 21 August 2018, which claims a foreign priority date, of 29 September 2017.  Claims 1-15 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to the non-statutory subject area of carrier/propagated waves/signals.  Claim 15 is directed towards a “computer-readable recording medium.”  The examiner interprets a “computer-readable recording medium” as a medium defined by the characteristics in paragraph 0160 of the applicant's specification “the computer-readable recording medium may include all of a computer storage medium and a communication medium. The computer storage medium includes all of volatile, nonvolatile, detachable, and non-detachable media implemented using an arbitrary method or technology for storing information such as computer-readable instructions, data structures, program modules, or other data. The communication medium typically includes computer-readable instructions, data structures, program modules, other data as modulated data signals such as carrier signals, or other transmission mechanism, and includes other information transmission media.”  Thus, independent claim 15 is rejected for containing non-statutory subject matter of carrier/propagated waves/signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 10, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yliaho (US 2013/0257817 A1).

As for independent claim 1, Yliaho discloses a device comprising:
a display [(e.g. see Yliaho paragraph 0005) ”According to a first aspect of the present invention, an apparatus is disclosed. The apparatus includes a housing and a sensor system. The housing includes a display assembly and a cavity”].
a barometer configured to measure internal air pressure in the electronic device [(e.g. see Yliaho paragraphs 0005, 0035) ”The sensor system is at the cavity. The sensor system is configured to determine an amount of force exerted on the display assembly in response to a pressure change inside the cavity … It should be noted that the air pressure sensor may be any suitable sensor such as a KP235 Analog Absolute Pressure Sensor manufactured by Infineon Technologies AG (Germany), for example”
a processor configured to: [(e.g. see Yliaho paragraph 0024) ”The UE 10 includes electronic circuitry such as a controller, which may be, for example, a computer or a data processor (DP) 10A, a computer-readable memory medium embodied as a memory (MEM) 10B that stores a program of computer instructions (PROG) 10C”].
receive a user input of applying a force to an external surface of the electronic device by using the barometer [(e.g. see Yliaho paragraph 0047) ”Various exemplary embodiments of the invention provide for touch event force sensing using an air pressure sensor measuring the air pressure inside the device. In some embodiments of the invention, the back cavity 54 of the device is sealed, and the air pressure sensor in suitably disposed in the back cavity 54. When the display stack 52, 152 is pushed in a general `down` direction (such as a direction substantially normal to the plane of the display screen), the pressure in the back cavity 54 increases and the pressure is measured using the sensor system 56”].
detect a value of variation of the internal air pressure, the variation occurring due to the force [(e.g. see Yliaho paragraph 0048 and Fig. 10 numeral 304) ”it is assumed that the pressure inside the device 10 is the normal air pressure (100 kPa) and the volume of the air within the device decreases from about 74.25 mm.sup.3 (1.5 mm*5.5 mm*9 mm) to about 69.3 mm.sup.3 (1.4 mm*5.5 mm*9 mm) ].
perform a preset operation of the electronic device, based on the detected value of the variation of the internal air pressure [(e.g. see Yliaho paragraphs 0056-0068, 0071 and Fig. 10 numeral 306) ”Performing an operation based, at least partially, upon the determined force on the display assembly (at block 306) … For a `car` or `racing` game application: a `light` press on the display, for example on the right side of the car's steering wheel makes the steering wheel turn a little to the right. A `medium` strength press on the display makes the steering wheel turn a bit more to the right. A `strong` press on the display makes the steering wheel turn the maximum amount to the right … For a `Music player` application: a `light` press ].  Examiner notes that many different exemplary preset operations, based on input force detected by air pressure, are listed in paragraphs 0056-0068 and only a portion have been reproduced above.

As for dependent claim 3, Yliaho discloses the device as described by claim 1 and Yliaho further discloses:
wherein the processor is configured to determine a variation pattern of the internal air pressure varying due to the user input, and determine a type of the user input based on the variation pattern of the internal air pressure [(e.g. see Yliaho paragraphs 0048, 0071) ”As mentioned above, the sensor 58 may comprise a measuring accuracy of about +/-1.2 kPa for the air pressure, and with this accuracy at least two or three different pressure steps (or pressure thresholds/values) can be measured. It should be noted that with sensors having increased accuracy, then even more steps could be measured … Performing an operation based, at least partially, upon the determined force on the display assembly (at block 306)”
wherein the preset operation of the electronic device corresponds to the determined type of the user input [(e.g. see Yliaho paragraphs 0056-0068, 0071 and Fig. 10 numeral 306) ”Performing an operation based, at least partially, upon the determined force on the display assembly (at block 306) … For a `car` or `racing` game application: a `light` press on the display, for example on the right side of the car's steering wheel makes the steering wheel turn a little to the right. A `medium` strength press on the display makes the steering wheel turn a bit more to the right. A `strong` press on the display makes the steering wheel turn the maximum amount to the right … For a `Music player` application: a `light` press over a "fast forward" button on the display could make the fast forward operate at a normal speed (or first speed), and a `strong` press over the "fast forward" button on the display could make the fast forward operate at a higher speed (such as triple the normal speed, for example)”].

As for dependent claim 5, Yliaho discloses the device as described by claim 1 and Yliaho further discloses:
wherein an inside of the electronic device is sealed such that an internal air pressure of the electronic device varies according to Pascal’s principle [(e.g. see Yliaho paragraphs 0035, 0047) ”Various exemplary embodiments of the invention provide for touch event force sensing using ].

As for dependent claim 6, Yliaho discloses the device as described by claim 3 and Yliaho further discloses:
wherein the variation pattern of the internal air pressure comprises at least one of a first time interval in which the internal air pressure value of the electronic device decreases, and a second time interval in which the internal air pressure of the electronic device increases [(e.g. see Yliaho paragraph 0058) ”For a `car` or `racing` game application: a `light` press on the display, for example on the right side of the car's steering wheel makes the steering wheel turn a little to the right. A `medium` strength press on the display makes the steering wheel turn a bit more to the right. A `strong` press on the display makes the steering wheel turn the ].  Examiner notes that, as the user plays a game (e.g. racing game), the user can adjust the input contact strength from strong to light and light to strong in order to turn the steering wheel more or less.

As for independent claim 8, Yliaho discloses a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Yliaho discloses the method as described in claim 8; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Yliaho discloses the method as described in claim 8; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Yliaho discloses the method as described in claim 10; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 15, Yliaho discloses a computer-readable recording medium.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho (US 2013/0257817 A1), as applied to claim 1 above, in view of Lemay et al. (US 10,712,934 B2).

claim 2, Yliaho teaches the device as described by claim 1, but does not specifically teach wherein the processor is configured to detect a transformed value by using an exponential function on the detected value of the variation of the internal air pressure.  However, in the same field of invention, Lemay teaches:
wherein the processor is configured to detect a transformed value by using an exponential function on the detected value of the variation of the internal air pressure [(e.g. see Lemay col 30 lines 31-41) ”In some embodiments, a smoothing algorithm may be applied to the intensities of the swipe contact prior to determining the characteristic intensity of the contact. For example, the smoothing algorithm optionally includes one or more of: an unweighted sliding-average smoothing algorithm, a triangular smoothing algorithm, a median filter smoothing algorithm, and/or an exponential smoothing algorithm. In some circumstances, these smoothing algorithms eliminate narrow spikes or dips in the intensities of the swipe contact for purposes of determining a characteristic intensity”].  Examiner notes that primary reference Yliaho already establishes the measuring of contact intensity using air pressure, secondary reference Lemay provides a way to run an exponential function on measured contact intensities.
Therefore, considering the teachings of Yliaho and Lemay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the wherein the processor is configured to detect a transformed value by using an exponential function on the detected value of the variation of the internal air 

As for dependent claim 4, Yliaho teaches the device as described by claim 1, but does not specifically teach wherein the user input comprises at least one of a first input in which the user grabs and presses the external surface of the electronic device with a hand, and a second input in which the user presses a display with a finger for a certain period of time.  However, Lemay teaches:
wherein the user input comprises at least one of a first input in which the user grabs and presses the external surface of the electronic device with a hand, and a second input in which the user presses a display with a finger for a certain period of time [(e.g. see Lemay col 11 lines 25-27, col 29 line 46 – col 30 line 4, col 34 lines 14-15) ”the device is held flat in a user's hand 502 … a point of contact between touch-sensitive display system 112 and the user corresponds to a finger of the user … the term “characteristic intensity” of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of ].
The motivation to combine is the same as that used for claim 2.

As for dependent claim 7, Yliaho teaches the device as described by claim 1, but does not specifically teach wherein, when the electronic device is in a locked state, the electronic device is configured to receive the user input and detect the value of the variation of the internal air pressure, the variation occurring due to the user input and wherein the preset operation involves releasing a lock of the electronic device and executing a preset application corresponding to the user input.  However, Lemay teaches:
wherein, when the electronic device is in a locked state, the electronic device is configured to receive the user input and detect the value of the variation of the internal air pressure, the variation occurring due to the user input and wherein  ”In some embodiments, detecting the first input (to activate the display of the device) includes (636) detecting a contact with a display-activation affordance (e.g., a virtual button and/or a physical button 204) that activates the display-activation affordance to activate the display of the device (e.g., wake the device, or wake the touchscreen display) and that does not activate the display-activation affordance to perform at least one additional function associated with the display-activation affordance. In some embodiments, the display-activation affordance is a virtual button or physical button 204 that triggers performance of different functions in response to contacts of different levels of intensities. For example, a contact with a characteristic intensity below a first intensity threshold (e.g., IT.sub.A as indicated by intensity meter 510 of FIG. 5B) activates a first function associated with the virtual button (e.g., to activate the display of the device), and a contact 508 with a characteristic intensity at or above the first intensity threshold (e.g., as illustrated in FIG. 5D) activates a second function associated with the virtual ].
The motivation to combine is the same as that used for claim 2.

As for dependent claim 9, Yliaho teaches the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 11, Yliaho teaches the method as described in claim 8; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 14, Yliaho teaches the method as described in claim 8; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2017/0336891 A1 issued to Rosenberg et al. on 23 November 2017.  The subject matter disclosed therein is pertinent to that of claims 1-15 (e.g. unlocking a device by use of a preset contact pressure threshold).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174